Title: Thomas Jefferson to Thomas Eston Randolph, 15 January 1820
From: Jefferson, Thomas
To: Randolph, Thomas Eston


					
						Dear Sir
						
							Monticello
							Jan. 15. 20.
						
					
					I recieved yesterday an alarming account of the of danger there is of the mill floors being crushed down by the weight with which they are now loaded. I went to day to examine into it, and indeed I found it most imminent, and every moment to be expected. on the garrett floor is about 150,000 ℔ and on the ground floor about 120,000 ℔, making a whole of 270,000. weight and the danger is proved and rendered most immediate by the wind beams of the principal rafters having their tenons withdrawn out of their mortises. no consideration would induce me to be 24. hours in the house, and if the upper floor falls in it will crush every thing down to the foundation. the question is what is the speediest relief? my opinion is that it would be 1. to waggon all the flour immediately to Milton. 2. to set both pair of stones to work & clear out the wheat. 3. as soon as the floors are lightened so as they can be raised, to sure them up with posts properly distributed. 3. waggons would carry off the flour in as many days, and the 2. pr of stones would grind up the wheat in 10 or 12 days, and would afterwards keep it clear as fast as wheat would come in. and as soon as the floors would be lightened I would give you the aid of my carpenters. if your lumber house at Milton is full, you shall be welcome to put your flour into my warehouse at Milton, without any charge. but permit me at any rate to press instantaneous attention to the subject. mr Colclaser being absent when I was there, I could only leave the above ideas with Carden for him, & therefore have thought not amiss to submit them to you with pressing urgency. you may command any help I can give. ever & affectionately yours
					
						
							Th: Jefferson
						
					
				 